Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 1of11

 

 

 

 

 

 

 

 

 

 

USDS SDNY “"
UNITED STATES DISTRICT COURT DOCUMEN! oj
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED «-
DOC #: :
UNITED STATES OF AMERICA DATE FILED: |
- against - 19 Cr. 724 (UGK)
JIMMIE GILMORE, OPINION AND ORDER

 

Defendant.

 

JOHN G. KOELTL, Dastrict Judge:

The defendant, Jimmie Gilmore, has been indicted on two
counts of Hobbs Act robbery in violation of 18 U.S.C. §$§ 1951
and 2, and two counts of using, carrying, and possessing a
firearm during and in relation to a crime of violence, namely
the two violations of the Hobbs Act, in violation of 18 U.S.C.
§S§ 924{c) (1) (A) (i), (i2), and (iii) and 2. The defendant has now
moved to suppress a pair of shoes seized from Apartment 1B at
625 Jefferson Place, in the Bronx. The shoes were seized after
the leaseholder for the apartment gave oral and written consent
to the search of a room described as “Jimmie Gilmore’s bedroom.”
The Government contends that the leaseholder had actual and
apparent authority to consent to the search and that the shoes
were discovered in plain view in the bedroom. The Court held an
evidentiary hearing on August 10, 2020, and now makes the
following findings of fact and reaches the following conclusions
of law. For the reasons explained below, the motion to suppress

is denied.

 
Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 2 of 11

Findings of Fact

On September 10, 2019, after the defendant had been
arrested, more than 5 law enforcement officers went to Apartment
1B at 625 Jefferson Place in the Bronx. (Tr. 25) Among the law
enforcement officers was Detective Jose Chevre of the New York
City Police Department. Apartment 1B was occupied at the time
by Anthony Gall who had lived there for over 10 years. (Tr. 5)
Gall, who is Gilmore’s cousin, was the leaseholder of the
Apartment. (Tr. 5, 7) Galil paid the rent for the apartment, and
a third party named Donald also helped out with the rent. (Tr.
8) Gilmore used a bedroom in the apartment for six years and
paid rent approximately twice. (Tr. 7, 9, 34) Gilmore did not
use the bedroom as his primary residence, although he used it
about every day. (Tr. 16, 38) Gail would go into Gilmore’s
bedroom from time to time to watch TV and to make use of the
only air conditioner in the apartment, although the TV had been
removed from the bedroom a few days prior to September 10, 2019.
(Tr. 9, 24, 30) Gilmore knew that Gall went into Gilmore’s
bedroom in the apartment because Gall told Gilmore that he did.
(fr. 10) Gilmore gave Gall permission to go into the bedroom,
(id.), and when Gall gave the police permission to go into the
bedroom, he thought that he had the authority to do so. (Tr. 13)
Gilmore was aware that Gall went into the bedroom when Gilmore

was not there. (Tr. 34) Although there was a lock on the bedroom

 
Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 3 of 11

door, it was broken, and Gilmore was aware that Galil would go
into the bedroom even when it was locked. {Tr. 10-11) Both
Gilmore and Gall used the same means to get into the bedroom if
it was locked - namely a knife. (Tr. 33-34) The bedroom was not
locked when Detective Chevre entered it. (Tr. 40)

On the day of the search, Detective Chevre was accompanied
by about five uniformed law enforcement officers who had badges
and weapons showing. (Tr. 23) Gall told Detective Chevre that it
was Gali’s apartment and that Gall’s was name on the lease. (Tr.
12, 38) Detective Chevre asked Gall if Gall would consent to the
search of Gilmore’s room, and Gall agreed. (Tr. 12) Detective
Chevre gave Gall a written consent to search form. Detective
Chevre read the form to Gall and Gall signed it. (Tr. 41-42;
Gov't. Ex. 1) Gall believed that he could refuse Eo consent to
the search and could refuse to sign the consent form. (Tr. 12.)
The written consent form recited, among other things, that Gall
understood he had the right to refuse to sign the form and that
the “consent to search has been given voluntarily without
promises, threats, coercion or force of any kind whatsoever.”
(Gov't. Ex. 1) Based on the information provided by Gall,
Detective Chevre wrote on the form the premises to be searched.
(fr. 42) The form recites as the premises to be searched: “625
Jefferson Place #1B Bedroom #2. whichs [sic] belongs to Jimmy

Gilmore who is a cousin of (Anthony Gall). Anthony Gall is the

 
Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 4 of 11

legal tenant of apartment #1B and gives consent to search Jimmy
Gilmore's bedroom.” (Gov't. Ex. 1) The form is signed by Anthony
Gall, Detective Chevre, and a second police officer. (Tr. 42) It
is clear that Gall knowingly and yoluntarily consented, orally
and in writing, to Detective Cheyre’s searching the room
described as “Jimmie Gilmore’s bedroom. “1

Inside Gilmore’s bedroom there was a cloth closet that
contained various items. Detective Chevre took a photograph of
the closet with the flaps open. (Gov't. Ex. 2) Detective Chevre
testified that the photograph depicts the closet as it appeared
at the time of the search and that prior to taking the
photograph he did not touch anything in the room and did not
open any closet coverings. (Tr. 43-44, 56) In plain view at the
bottom of the closet was a pair of black shoes with a white
stripe, which Detective Chevre seized and that the defendant now
seeks to suppress. The shoes appeared to be the same shoes that
Detective Chevre had seen an individual wearing in surveiilance
videos of the robberies that Detective Chevre was investigating.
(Tr. 36-37, 44) In the cross examination of Gall, defense

counsei introduced another photograph of the closet with the top

 

lin response to cross examination, Gall testified that he thought he was
signing a search warrant and that if the officers had a search warrant, they
could search the apartment. (Tr. 26) This testimony was not credible or
persuasive because Gall admitted that he had no legal understanding of what a
search warrant is and had no understanding of the difference between a search
warrant and a consent to search. (Tr. 31-32) Gali testified that he gave
permission to search, that he signed a consent to search form, that he
believed he could refuse to sign the form, and that he believed he could
refuse to allow the officers to search the bedroom. (Tr. 12-14, 32)

4

 
Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 5of11

button fastened and the flaps on the closet partially closed.
(Def. Ex. A). Gall took the photograph the day before the
evidentiary hearing, almost a year after the search. (Tr. 29)
Even that photograph shows the flaps of the closet open
sufficiently to show the place from which Detective Chevre
testified the shoes were seized. (Tr. 30)
Conclusions of Law

The Fourth Amendment forbids “unreasonable” searches and
seizures. A warrantless search is “per se unreasonable
subject only to a few specifically established and well-

delineated exceptions.” Schneckloth v. Bustamonte, 412 U.S. 218,

 

219 {1973).2 One of those specifically established exceptions is
a search conducted pursuant to consent, provided that the

consent is voluntarily given. Id. at 222; see United States v.

 

Matlock, 415 U.S. 164, 165-66 (1974). That consent can be given
by a third party. Id. at 171; Schneckloth, 412 U.S. at 245-46.
As refined by the Court of Appeals for the Second Circuit, a
third party has authority to consent to a search of a home,
“when that person (1) has access to the area searched and (2)
has either fa) common authority over the area, (ob) a substantial
interest in the area, or (c) permission to gain access to the
area.” Moore v. Andreno, 505 F.3d 203, 208-09 {2d Cir. 2007);

United States v. Davis, 967 F.2d 84, 87 (2d Cir. 1992).

 

 

2 Unless otherwise noted, this Memorandum Opinion and Order omits ali
alterations, citations, footnotes, and internal quotation marks in quoted
text.

5

 
Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 6 of 11

In this case there is no question that Gall’s consent to
the search of the bedroom described as “Jimmie Gilmore's
bedroom” was freely and voluntarily given. Gall testified that
he knew that he could refuse to consent to the search of the
bedroom and that he voluntarily consented to the search. He
consented both orally and in writing after being advised of his
ability to refuse consent. The presence of armed officers in
the apartment is insufficient to negate Gall’s testimony that he
voluntarily consented to the search, and there is no evidence of

any duress or coercion. See, ©-9-r United States v. Drayton, 536

 

U.S. 194, 205-06 (2002) (“The presence of a holstered firearm
thus is unlikely to contribute to the coerciveness of the
encounter absent active brandishing of the weapon.”}; United
States v. Daffe, 604 F. App’x 85, 86 (2d Cir. 2015); United
States v. Moreno, 701 F.3d 64, 77 (2d Cir. 2012); United
States v. Snype, 441 F.3d 119, 131-32 (2d Cir. 2006); United
States v. Murray, 352 F. Supp. 3d 327, 334 (S.D.N.Y. 2019).

It is equally clear that Gall had the actual authority to
consent to the search of the bedroom in question. The first
part of the Moore test requires that the consenting party have
access to the premises searched. In this case, Gall had access.
The bedroom was unlocked at the time of the search, and in any

event, if it were locked, both Gail and Gilmore used the same

 
Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 7 of 11

means of access, namely a knife that is the equivalent of a key
for the broken lock.

The Government has also established that Gall met the
second part of the Moore test. At the very least, the
Covernment has proven that Gall had “permission to gain access
to the area.” Moore, 505 F.3d at 209. That is precisely what
Gall testified that he had. Gilmore knew that Gall went into
the bedroom when Gilmore was not there because Gall told him
that he did. Gall justifiably thought that he had permission to
give the officers consent to search the bedroom.

Relying on a footnote in Matiock, the defendant argues that
Gall did not have authority to consent To the search of the
bedroom because he did not use that bedroom for “most purposes.”
See Matlock, 415 U.S. at 171 n.7. Gall did not use the bedroom
at issue as his own bedroom; he did not store his things in that
bedroom and did not clean it. But the defendant reads too much
into the footnote in Matlock. The footnote at issue described
why common authority to consent to a search could not be implied
“from the mere property interest a third party has in the
property.” id. Hence, a Landlord could not validly consent to a
search of a house rented to another, or a hotel clerk consent
to a search of a customer’s room, because common authority to
consent to a search “rests rather on mutual use of the property

by persons generally having joint access or control for most

 
Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 8 of 11

purposes, so that it is reasonable to recognize that any of the
co-inhabitants has the right to permit the inspection in his own
right and that the others have assumed the risk that one of
their number might permit the common areca to be searched.” Id.
While the use of the property “for most purposes” might be a
relevant test for determining whether a third party has
sufficient “common authority” over property for purposes of the
second part of the Moore inguiry, there is no basis to limit the
independent part of the Moore test which requires only that a
third party consenter have “permission to gain access to the
area.” Moore, 505 F.3d at 209. Hence, if a third party has
access to the area searched and permission to gain access to the
area, that person would have authority to consent to the search.

See, e.g., United States v. Marte-Cruz, 629 F. App’x 89, 91 (2a

 

Cir. 2015); United States v. Lewis, 386 F.3d 475, 481 (2d Cir.

 

2004) (“[Slhe had access and permission to enter, and could
indeed enter at any time. Under the law of this Circuit, this
evidence is sufficient to show that the mother had actual
authority to consent to the search of her son’s bedroom.”).
Under these circumstances, consistent with the footnote in
Matlock, Gilmore assumed the risk that Gall, the third party,
would voluntarily consent to the search of the bedroom.

In addition to actual authority to consent to the search,

Gall had apparent authority to consent to the search. Gail told

 
Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 9 of 11

Detective Chevre that Gali was the leaseholder of the apartment
and that Gilmore did not use the apartment as 4 primary
residence. See Moore, 505 F.3d at 209. A police officer's
objectively reasonable belief that the officer has obtained
consent, even if the officer has not, renders a search

constitutional. See Illinois v. Rodriguez, 497 U.S. 177, 188-89

 

(1990); Moore, 505 F.3d at 209. A reasonable officer would have
reasonably concluded that Gall had the authority to consent to a
search of a room in his apartment. This is not a case where the
officer’s failure to ask questions would have yielded
information that cast doubt on Gall’s apparent authority to
consent to the search of the bedroom. Indeed, further questions
would have supported Gall’s actual authority to consent to the
search.

But while Gall had the actual and apparent authority to
permit the officers to search the bedroom, that did not extend
to closed containers in the bedroom that obviously belonged to
Gilmore. See Snype, 441 F.3d at 136-37 (third party consent to
search a room does not extend to containers in the room that
“obviously and exclusively” belong to someone other than the

consenting third party); United States v. Zapata-Tamallo, 833

 

F.2d 25, 27 (2d Cir. 1987); United States _v. Turner, 23 F. Supp.

 

3d 290, 310 (S.D.N.¥. 2014).

 
Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 10 of 11

However, the seizure of the shoes was justified by the
plain view exception to the warrant requirement. Detective
Chevre was able to see the shoes in plain view from where he
stood inside the bedroom without moving anything. That was
obvious from Government Exhibit 2 and Detective Chevre’s
testimony. While there is reason to question whether Defense
Exhibit A accurately records how the closet was found almost a
year before, even that photo shows the bottom of the closet
where the shoes were found to be open and the flap unbuttoned
except for the top button. There is no basis to question
Detective Chevre’s testimony that the shoes were observed in
plain view without his moving anything. An officer who, from a
lawful vantage point, sees evidence inside a container is

permitted to seize it. See Minnesota v. Dickerson, 508 U.S.

 

366, 375 (1993) (“If police are lawfully in a position from
which they view an object, if its incriminating character is
immediately apparent, and if the officers have a lawful right of
access to the object, they may seize it without a warrant.”);

United States v. Miller, 430 F.3d 93, 102 (2d Cir. 2005)

 

(undisputed that officers could seize shotgun observed in an
open closet). Detective Chevre was lawfully in the bedroom that
Gilmore used, and the officer could seize the distinctive shoes
that were in plain view; the officer recognized the shoes as

evidence from the surveiilance videos he had reviewed.

10

 
Case 1:19-cr-00724-JGK Document 72 Filed 11/02/20 Page 11 of 11

Therefore, the seizure of the shoes did not violate the

defendant’s Fourth Amendment rights.
CONCLUSION

The Court has considered all of the arguments of the
parties. To the extent not specifically addressed, the
arguments are either moot or without merit. The defendant's
motion to suppress the shoes found on September 10, 2019, is
denied. ?

SO ORDERED.

November 2, 2020

 

 

 

Dated: New York, New York “a 6 (OelL
a BOE ALAS

‘ ZL John G. Koeltl
Unitdéd States District Judge

 

3 The defendant had previously moved to suppress a cellphone, but the
Government has represented that it does not intend to offer the cellphone at
trial. ECF 27, at 12 n.5. Therefore, that part of the motion to suppress is
moot.

11

 
